Martin, P. J.
(dissenting). I agree that there is nothing in the New York State Labor Relations Act which prohibits an employers’ association from acting as agent for an employer in dealing with employees.
As to the agreement under review here, I cannot agree with the construction which renders it unlawful as discriminatory. The agreement itself makes no discrimination between union and non-union employees. It provides that during a strike or lockout an employer will not employ, without permission of the association, any member of the union with whom the association has or had contractual relations. Until the association withholds its permission there is no occasion for an employer to differentiate. It may not be said that permission will not be granted upon request.
The determination of the Appellate Term and the judgment of the Municipal Court should be reversed, and judgment directed in favor of the plaintiff for $500, and interest, together with costs.
Determination affirmed, with costs and disbursements.